 

 

Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 1 of 30

Michael A. Smith # £97346

Name and Prisoner/Booking Number

Ironwood State Prison B1-125 Low - | L E D
Place of Confinement

 

 

 

 

 

 

 

 

 

 

P.O Box 2199
Mailing Address DEC 2 6 2019
Blythe, California 92226 - CLEA
Gin State Zip Cole EASTEAN Os Ae OURT
(Failure to notify the Court of your change of address may result in dismissal of this action.) JOEPUTY CLERK
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
)
MICHAEL A. SMITH )
(Full Name of Plaintiff) Plaintiff, )
) =
v. ) CASENO. 2:1 9-cv-492-EFB
) (To be supplied by the Clerk)
(1) LISA ALEXANDER +)
(Full Name of Defendant) )
(2) BENJIRMEN GIBNEY )
) CIVIL RIGHTS COMPLAINT
(3) JOE A. LIZARRAGA ) BY A PRISONER
) .
(4) ) C)Original Complaint
Defendant(s). ) (First Amended Complaint
{check if there are additional Defendants and attach page |-A listing them. ) Cl Second Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983
(_] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

C] Other:

 

2.  Institution/city where violation occurred: Mule Creek State Prison

Revised 3/15/2016 1

 
 

Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 2 of 30

B. DEFENDANTS

 

 

 

 

 

 

 

 

Leo Name‘of first Defendant: _Lisa Alexander . The first Defendant is employed as:
‘. "CBI Instructor(Health Right 360) at Mule Creek State Prison
(Position and Title) (Institution)
2. Name of second Defendant: Benjarmin Gibney . The second Defendant is employed as:
Correctional Counselor III at__ Mule Creek State Prison
(Position and Title) (Institution)
3. Name of third Defendant; Joe A. Lizarraga _ . The third Defendant is employed as:
Warden at_Mule Creek State Prison
(Position and Title) (Institution)
4. Name of fourth Defendant: N/A . The fourth Defendant is employed as:
at .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? [X] Yes L] No

2. If yes, how many lawsuits have you filed? __1-_. Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Michael A. Smith Vv. W. Williams

 

2. Court and case number:

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) I allowed it to
get dismissed.

 

 

b. Second prior lawsuit:
1. Parties: N/A Vv. N/A
2. Court and case number:

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

c. Third prior lawsuit:
1. Parties: N/A V. N/A
2. Court and case number:

 

3. Result: (Was the case dismissed? Was it appealed? Is it stifl pending?)

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2

 
 

Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 3 of 30

D. CAUSE OF ACTION

CLAIM I
|. State the constitutional or other federal civil right that was violated: Falsification of documents under
color of Authority(perjury)-False imprisonment ,Cruel & Unusual Punishment-Due Process was
Denied. (8th and the 14th Amendment was violated).
2. ClaimI. Identify the issue involved. Check only one. State additional issues in separate claims.

L] Basic necessities C] Mail LI Access to the court C1) Medical care
LI Disciplinary proceedings CL) Property L) Exercise of religion 7 Retaliation
L] Excessive force by an officer [1 Threat to safety KX Other: Falisification of documents

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

On 6/13/18 Lisa Alexander, CBT Facilitator authored a False CDC 128B which was adverse.
This CDC 128B greatly impacted the Board of Prison Hearings 11-15-2018 decision to deny
my Parole for 3 years.(see Exhibit "A™ CDC 128B dated 6/13/2018).

Immediately after creating the CDC 128B dated 6/13/2018, Lisa Alexander attempted to
consult with several other staff about the falsified 128 B dated 6/13/2018 and contacted
my Correctional Counselor regarding an attempt to write an Official Retraction of her own
accord, as documented in CDCR 22 form dated 7/5/2019 signed by the Correctional Counselor

B. Layman. (see Exhibit "'B").
When confronted with an official inquiry regarding the falsified CDC 128 B dated 6/13/18

via CDCR 22 form dated 6/24/19 “Lisa Alexander" responded that she attempted to remove the
document in question and that she was threatened with termination and get walked off the

Institutional grounds if she did not sign it. (see Exhibit "C'' CDCR 22 dated 6/24/2019) and
signed by Lisa Alexander herself and per such.

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
I suffered irreparable damages that resulted in adverse documents being placed into my

Electronic C-File which resulted in a BPH Parole denial. My character was slandered and
tainted by false allegation. I am now suffering an additional 3 years in Prison as a
result of the denial based on Exhibit "A"
5. Administrative Remedies:

a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Kl Yes LINo
b. Did you submit a request for administrative relief on Claim I? K] Yes LI No
c. Did you appeal your request for relief on Claim I to the highest level? II Yes LINo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 4 of 30

CLAIM II

The 8th and 14th Amendment.

1. State the constitutional or other federal civil right that was violated: _Denial of Due Process under

 

2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ Basic necessities CL) Mail LJ Access to the court (| Medical care
LJ Disciplinary proceedings C] Property [1] Exercise of religion LJ Retaliation

C] Excessive force by an officer [4 Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

On or about 6/13/2018 CC3. Benjamin Gibney directed CBT Instructor Lisa Alexander to
write False documentational information on a 128 B.(Exhibit "A'’). against. Plaintiff.
Defendant B. Gibney further threatened to terminate Lisa Alexander and walk her off

of Prison grounds if she did not Author aforementioned CDC 128 B.

Upon Plaintiff appealing this action via CDC 602 dated 6/28/2018 "CC3 B. Gibney" heard
this issue _on appeal which was filed against him by plaintiff. This alone is a violation
of CDCR policy and California Title 15 and basic Due Process Protection gaurantee the
plaintiff under the 14th Amendment. Ultimately, cc3. Be Gibney ruled against plaintiff
in his own favor being the Defe i ial
Hearing. (see Exhibit "D'' CDC 602 dated 6/28/2018), and this 602 in question was in fact
reviewed by CC3. B. Gibney himself on July 24,2018.

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

I_ suffered Irreparable damages that resulted in adverse documents being placed into my
C-File which resulted in a BPH denial, and yet Due Process rights being violated through
the course of it all and in its entirety.

5. Administrative Remedies.

a.

Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? kx Yes LJ No
Did you submit a request for administrative relief on Claim II? Kx Yes LINo
Did you appeal your request for relief on Claim II to the highest level? Kit Yes LI No

If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 

 
 

Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 5 of 30

CLAIM Ill
1. State the constitutional or other federal civil right that was violated: _8th_ and 14th Amendment

 

2. Claim HII. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ Basic necessities CJ Mail LJ Access to the court LJ) Medical care
LJ Disciplinary proceedings LJ Property L] Exercise of religion LJ Retaliation
(] Excessive force by an officer [] Threat to safety LX] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments.
The Warden "Hiring Authority!’ oversee’'s the complete Prison "Mule Creek State Prison” and

is fully responsable g the

Warden "Joe A. Liz

 

 

that _my Complaint did not meet the criteria as a  atart complaint Wal though!" a Crime has been
Committed by his employee's(by the falsifying of the 128 B) and placing it into my C-File.

 

 
   

in ‘ ‘
grounds himself and under an Federal Investigation. (see Exhibit rig")

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
He failed to request that this matter be properly Investigated by an OIA Agency, inwhich

would of limited the damages caused in my BPH Hearing.

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? KX] Yes LJ No
b. Did you submit a request for administrative relief on Claim II? CJ Yes [Xl No
c. Did you appeal your request for relief on Claim III to the highest level? [J Yes [Xl] No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. The CDCR system is designed that no inmate can file Appeals against an

High ranking official "Warden", and only option is via the Court System. .

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

 
Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 6 of 30

E. REQUEST FOR RELIEF

State the relief you are seeking:
Plaintiff asks the Court to Grant Damages in the Amount of:

Compensatory Damages : $ 250,000.00 Per. Defendant

Reimbursement of Filing Cost of: $ 350.00

Punitive Damages in the sum of : $ 250,000.00 or what the Court Deems is Just.
Any other Relief deemed Just by the Court.

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on bes ee tae
‘ DATE SI

  
   

 

GNATURE OF PLAINTIFF

Pro se

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.

 

 
Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 7 of 30

Exhibit A

 

 
 

,

Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 8 of 30

State of California | Department of Corrections

NAME and NUMBER: SMITH, E97346 CDC-128-B (REV. 4/74)

On Friday, June 8, 2018, at approximately 0745 and 0830 hours inmate SMITH, CDCR#E97346 questioned me
in regards to how many hours he had attended Family Relations. I informed SMITH I did not know or track his
hours in Family Relations. SMITH continued to pester me about his hours of attendance until I finally had to
ask him to stop and sit down. SMITH’S outburst disrupted the class I was teaching. SMITH eventually sat
down and refused to participate in the class for the remainder of day. SMITH also stated he was going to 602
me, contact his lawyer and try to get me fired.

It is noted, this is not the first time SMITH has questioned me in regards of his hours of attendance. However,

it is the first time SMITH has become irate, to the point of disrupting class and forcing me to give him direction
to sit down and not ask me another question about his hours of attendance.

LISA ALEXANDER
CBT Facilitator
Dist: C-File
CCl
Inmate
Writer
Mental Health

DATE 6/13/2018 MCSP GENERAL CHRONO

 
 

Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 9 of 30

Exhibit B

 
 

Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 10 of 30

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PARGLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

 

 

SECTION A: INMATE/PAROLEE REQUEST Yio
NAME (Print): (LAST NAME) (FIRST NAME) CDC NUMBER: ” SIGNATURE: Loy = =
° * 4 s — < o
Smith Michael #E97346 ze SUB =
HOUSING/BED NUMBER: ASSIGNMENT: TOPIC (1.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
C15-227 office service Hours From / _ro_2_

 

 

 

 

 

 

Cl ais STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:
is for re S: you <ng!

ith 13 rr ad 4
Tune 13,2018 (128) and she told you and Set. Campbell that she was going to

rovide the chrono a =f LC

 

 

 

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

tek SENT THROUGH MAIL: ADDREssEDTo: CCL .Layman - C-facility DATE MAILED: _7 (5. 4 a

( DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD CUPY TO INMATE/PAROLEE):

RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?
(CIRCLE ONE} YES NO

iF FORWARDED ~ TO WHOM: DATE DELIVERED/MAILED: METHOD OF DELIVERY:

{CIRCLE ONE) IN PERSON BY US MAIL

 

SECTION B: STAFF RESPONSE

B Lpven Ay 75-18 i op 7-5-|£

Xe SPoLE WERTH hs ALEXANDER AEGARDING THe 12¢ AN
sue olD me Shs HAS woke TeN! A Ret nigral Letreg ap
AS Corr o HA THE iaPLewwep- TZ LATER Pat TO.
ALE aIDeR To RETR Aad Te_ASI THAT Fue 2 SareENAL
[BS SHE UIE Pe REED -

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL, KEEP FINAL CANARY
COPY.

 

 

 

 

 

 

 

 

 

      
 

4

 

 

 

 

 

SIGNATURE: os DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: . DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee's 1st Copy.

 
 

Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 11 of 30

Exhibit C

 
 

“==

Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 12 of 30

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITA’
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

 

NAME (Print): (LAST NAME) {FIRST NAME} COC NUMBER: SIGNATURE:
HOUSING/BED NUMBER: ASSIGNMENT: TOPIC (1.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ET!
MSP CL5/227 Hours FROM____To

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQU' ESTED OR REASON FOR INTERVIEW:

Qn multiple occasions you ve made atterpts to remove the falsified 128 that CCITT B. Gibney forced you tr
sign. T was informed that he forced you to sien it under duress by statire: Lf you did not sion it that I
would walk you off the grounds and mack a statement that it would scres me over in oy Board Hearing last

He acknowledging the damages it would of caused. I ask that you document on this MR 22 the Facts of wh
cccurred and why and who was behind it and that you made multiple attempts to have the 128 in qestion x
from my Central file, but yet recieved Aiministrations resistame.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: The 128 in question was dated 6/13/2018 that you signed. ‘Thank you,
METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

C SENT THROUGH MAIL: aDpREssED To:_C BT Facilitator Lisa Alexander paTemaitep: © ; 24, |
KG DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO [NMATE/PAROLEE):
RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?

Clete ble i9 | Cletey |

IF FORWARDED ~- TC WHCM: DATE DELIVERED/MAILED: METHCD OF DELIVERY:

Health Right 360 /CBT Lisa Alexander Jue 24, 2019 (ORC ONE) WW rns Core
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:

(tins [Levande 2h12 ath

EL Les Yaad Q-£8 LF S eel bes seca.
x = ay:

   
 

Xx haar Want ta Wrote ££ Curd WEG Phra PERE Witte Pry el»
té Blan tt ec be Walked of F. the Groinds. 4
i 7 a | S

   

   

   

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TG RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANAR
COPY.

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 
 

Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 13 of 30

Exhibit D

 
 

Date:

In re:

Case 2:19-cv-00492-EFB Dogument 48, Filed 12/26/19 Page 14 of 30

DEPARTMENT OF CORRECTIONS AND REHABILITATION
OFFICE OF APPEALS
P. O. BOX 942883
SACRAMENTO, CA 94283-0001

THIRD LEVEL APPEAL DECISION

JAN 31 2019

Michael Smith, E97346
Mule Creek State Prison
P.O. Box 409099

Tone, CA 95640

TLR Case No.: 1814184 Local Log No.: MCSP-18-02733

This matter was reviewed on behalf of the Director of the California Department of Corrections and
Rehabilitation (CDCR) by Appeals Examiner K. J. Allen. All submitted documentation and supporting
arguments of the parties, have been considered.

I APPELLANT’S ARGUMENT: It is the appellant's position that information has been inappropriately
documented about him by staff at Mule Creek State Prison (MCSP). The appellant states that when
he was reviewing his Electronic Records Management System (ERMS) file on June 26, 2018, he discovered
a CDCR Form 128-B, General Chrono had been placed in his file that he was never informed of or provided a
copy of as required.

+

The appellant asserts that Ms. Alexander was instructed to author the general chrono in an effort to “screw”
him over before his upcoming hearing before the Board of Parole Hearings. He adds that this is not the first
time Correctional Counselor II Gibney has orchestrated such unprofessional behavior. The appellant
submits this appeal so that an investigation can be conducted into his appeal claim. He requests on appeal
that the chrono be removed from his ERMS file after the investigation.

II SECOND LEVEL’S DECISION: The reviewer found that an appeal inquiry was conducted into the
appellant's complaint pursuant to departmental policy.. The inquiry revealed that the appellant did not provide
any compelling evidence supporting his appeal claim. The appeal matter was reviewed by the institutional
hiring authority in accordance with departmental policy. A determination was made that the appeal did not
warrant processing as a staff complaint matter.

It was determined that the authored CDCR Form 128-B was determined to be factual as it relates to the matter
documented and to the fact that the matter created a safety and security concern within the institution. The
information documented the appellant's behavior as perceived by the author. The reviewer noted that the use
of the general chrono was done in accordance with departmental rules and regulations. Ms. Alexander was
appropriately using the CDCR Form 128-B for its intended purpose as she was communicating information
that will assist other CDCR staff members, and there was no indication within the appellant's ERMS file that
Ms. Alexander requested that the chrono be removed. Based upon the conducted inquiry, the appeal was
denied at the Second Level of Review.

III THIRD LEVEL DECISION: Appeal is denied.

A. FINDINGS: Following analysis of the submitted documentation, the Appeals Examiner has
determined that the appellant’s allegations have been reviewed and properly evaluated by
administrative staff at MCSP. An appeal inquiry was conducted by appropriate staff, and the appeal was
reviewed by the institution's Warden. Despite the appellant’s dissatisfaction, this review
finds no evidence of a violation of existing policy or regulation by the institution based upon the
arguments and evidence presented.

The appellant has not provided a compelling argument to justify his request. The CDCR Form 128-B
accurately provides information about the appellant, and the document was appropriately authored by
staff.

 

 
 

MICH SASS MAH? £97 HR492-EFB Document 18 Filed 12/26/19 Page 15 of 30

CASE NO. 1814184
PAGE 2

A general informative chrono is the proper document to report such information
as an inmate's behavior, general attitude, and personality that does not merit the issuance of a
CDCR Form 128-A, Custodial Counseling Chrono. A copy of this appeal will be retained by the
institution to properly identify the appellant's concerns.

As the appellant was informed, a general chrono is not a form of discipline as it is used for informational
purposes only. The appellant has not provided sufficient evidence that would suggest that any
documented information is inaccurate or inappropriate, nor has he supplied any new or compelling
information that would warrant a modification of the decision reached by the institution. Relief at the
Third Level of Review in this matter is unwarranted.

B. BASIS FOR THE DECISION:
California Code of Regulations, Title 15, Section: 3001, 3084.1, 3084.9, 3270, 3271, 3370, 3380
CDCR Operations Manual, Section: 72010.7.2

C. ORDER: No changes or modifications are required by the institution.

This decision exhausts the administrative remedy available to the appellant within CDCR.

   
   

4 ve =. Ler

aio

fJ. ALLEN, Appeals Examiner M. VOONG, Chief
ffice of Appeals Office of Appeals

cc: Warden, MCSP
Appeals Coordinator, MCSP

  

 

 

 
 

'
‘

Steg Case 2:19-cv-00 -EFB Document 18 Filed 122M ea0¢ 16 of 30
; . DEPART

STATE OF CALIFORM 4 OF CORRECTIONS AND REHABILITATION
INMATEFBAROLEE APPEAL . ‘

CDCR 602{REV. 08/09).

E97346

You.-,- ~-p--—-—-- ~~ --—__~--.— ___/s and Rehabilitation (CDCR) decision, action, condition, policy or regulation: that has a material 3 §
adverse effect upon your welfare and for which there is no other prescribed method of departmental. review/remedy available. See California Code of
Regulations, Title 15, Section (CCR) 3084.1. You must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar

days of the event that lead to the filing of this appeal. If additional space is needed, only one CDCR Form 602-A.will be accepted. Refer to CCR 3084 for
further guidance with the appeal process. No reprisals will be taken for using the appeal process.

Side 1

  
   
 

 

IAB USE ONLY

 

 

 

is subject to rejection If one row of text per line is exceeded. . WRITE, PRINT, or TYPE CLEARLY In black or blue ink.
Name (Last, First): CDC Number: Unit/Cell Number: Assignment:
Smith Michael #E97346 C15-227 office service

 

 

 

 

State briefly the subject of your appeal (Example: damaged TV, job removal, etc.):

falsified 128 and the content of it and ordered to file such REG.BY OOA

A. Explain your issue (If you need more space, use Section A of the CDCR 602-A):1_ file this as a
832.5 staff complaint based on the following:0On 6/26/18 I wept SEPI27 2018

to confirm if several support letters were placed into my C

   

 

file,inwhich is when iscove hat has been placed
B. Action requested (if you need more space, use Section B of the CDCR 602-A): if the 128 hasn't

been removed by the time this staff complaint proceed for-
word,I request to have it removed from my C-file after the
matter gets confirmed with the CCI,Sgt,and her supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

Su ing Documents: Refer to CCR. 3084.3. : J}
rs have attached supporting documents. . a
List supporting documents attached (e.g., CDC 1083, Inmate Property Inventory; CDC 128-G, Classification Chrono): mars |
128. Pps,
. Pm
cS LL
aa
(1 No, | have not attached any supporting documents. Reason : > Linn
= *
| Sig ee oF
Inmate/Parolee Signature: 4 aS «et 2A Date Submitted: he ao YW :
(ute _| By placing my initials in this box, | waive my right to receive an irfterview — :
Cc. First Level - Staff Use Only Staff Check One: Is CDCR 602-A Attached? _ Mves C1 No
This appeal has been: :
( Bypassed at the First Level of Review. Go to Section E. ‘ nf
(J Rejected (See attached letter for instruction) Date: Date: Date: Date:

Cancelled {See attached letter) Date:

ccepted at the First Levgl of Review. Gt rp 7
Assigned to: Ao| re i / Ai) vate Assigned: Ht g Date Due:, < l 07f

First Level Responder: Complete a First Level | response. nclude Interviewer’s name, title, interview date, location, and complete the seation below.
Date of Interview: { Interview Location: FAC. @ UU OFFICE
Your appeal issue is: [1] Granted (1 Granted in Part | [) Denied C) Other: Ler

See attached letter. If dissatisfied with First Level respon:

Interviewer: Tite: Gc fl -signaturé

rint Name}
Reviewer: thre Title: Ar) Signature:

(Print Name) met ;
Date reggived by AC:~ ( :
AC Use Only ' <
IN Date mailed/delivered to appellant f d

 

 

 
 
  

lete Se
. Date completed:

 

 

 

 

 

 

 

 

 
 

STATE OF CALIFORNIA Case 2:19-cv-00492-EFB Document 18 Filed 12/2 OLb Pare aE Shree AND REHABILITATION

INMATE/PAROLEE APPEAL
CDCR 602 (REV. 08/09) Side 2

D. it you are dissatisfied with the First Level response, explain the reason below, attach supporting documents and submit to the Appeals Coordinator
for processing within 30 calendar days of receipt of response. [If you need more space, use Section D of the CDCR 602-A. _,,
The person that
I_filed this complaint about, was afforded the opportunity to answer the ist.
Level: responce here CCIIL. Gibtiey."'Not'no._B. Stacy nor no D. Huser was present.
And...I did provide other relevant information per this issue,"being a signed

CDCR 22"by CCI. B. Layman statin im and ©

 

 

 

 

 

 

 

po _E. Second Level-StatfUse Only Staff - Check One: Is CDCR 602-A Attached? Yes ([INo
This appeal has been:
(1) By-passed at Second Level of Review. Go to Section G.
(1) Rejected (See attached letter for instruction) Date: Date: Date: Date:
[1 Cancelled (See attached letter)

Acrante at A /
Assignedto: [A- Johastrn tite: Ce Th pate assigned: S-A-LK_ ate bue:_ A 21-1. §
‘Level Responder: Complete a Second Level response. if an interview at the Second Level is necessary, include interviewer’s name and title,
date and location, and complete the .
Date of interview:

 
 
 
  
 
  

 

 

  

 

Yo spa issue Is:, O Granted Granted in Part p_f
e attache er. If dissatisfied with S
—— Title: Date completed ;
an / Title: _- 6 Dee
—
y

 

 

AC Use Only © °
Date mailed/delivered.to appellant / lk

 

 

 

 

by thier personel. Upieeet was reviewed by the person the complaint was filed
for forcing the lady "Lisa-Alexander"to sign the 128 that he wrote. for her’

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on
to it j b: CIICA uoted a DOM percedure 72010 in
whicl 128 in question that I_speakion,. .«
Inmate/Parolee Signature - Date Submitted:
G. Third Level - Staff Use Only
This appeal has been:
(CJ Rejected (See attached letter for instruction) Date: Date: Date: Date: Date:
CO c celled (See attached letter) Date:
ted at the Third Level of Review. Your appeal issue is [] Granted . [] Granted in Part Noerie CJ Other:
See attached Third Level response.
Third Level Use Only
Date mailed/delivered to appellant FEB/]_ 4 2010. |
conaon to Withdraw Appeal: {request that this appeal be withdrawn from further review because; State reason. (If withdrawal is conditional, list
conditions.)
| 4 Inmate/Parolee Signature: Date:
Print ft Namg: ; Title: Signature: : Date:

 

 
» : DEPARTMENT OF CORRECTIONS AND REHABILITATION

‘ ‘STATE’ OF CALIFORNIA Case 2:19-cv- ov-0 EFB Document 18 Filed .., Page - 18 of 30
_ INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR etzyA (08/095 Side 1

 

 

 

 

LMS LES

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.

 

Appeal is subject to rejection if one row of text per line is exceeded. WRITE, PRINT, or TYPE CLEARLY In black or blue ink.
Name (Last, First): CDC Number: Unit/Cell Number: Assignment:
Smith Michael #E97346 C15-227 office service

 

 

 

A. Continuation of CDCR 602, Section A only (Explain your issue):_into my c-file by: Lisa
Alexander on 6/13/18.(1)1 was never notified of such(2)I was RE
never provided a copy of it(3)it was falsified in content.I CBY OOA

spoke with several staff encluding the Sgt.(Campbell) the CCI
(Layman) ,and her supervisor about this whp spoke with her and SE 3 ony

was told that she was submitting a memo to get it removed fro
my c-file.I later discovered that she was forced to write the ©

128 by: CCIII.Gibney and words being to screw me over in BPH

 

 

 

 

 

 

 

 

 

 

 

ard Lu
of. ethics is so unprofessional by. the same man whom is assign
to be responsible for re-entry programs.This CCIII has a hist. a
of such with several inmates and the record can reflect.So I ad
submit this staff complaint requesting a full investigation =
oo
regarding these sort of forced ethics to damage inmates and cay
om
thier positive programs. =
Thdbes
oo
And...For the record,I recieved a copy of the 128 from the nf
Set.(Set.Campbell)once they discovered that I had no know- i
of it or it being in my c-file.(inwhich goes against procedure) ©
Inmate/Parolee Signature: Z . Date Submitted: LW
z: 7

 

 

B. Continuation of CDCR 602, Section B only (Action requested): that she wanted to get it out of my C-file,
and she was forced to write it by CCIII.Gibney with malace intent to cause harm
and damage my upcoming "BPH"possibilities.Due to Gibney being a CCIII,it require
for someone higher than to investigate into this matter and the sort of ethics
by this CCIII. Hy

 

 

 

 

 

 

 

 

mo, ft met. “
Inmate/Parolee Signature: KEE SSE? : ZZ Date Submitted: gigLla

 

 
 

I —

STATE O TEPAROLEE : DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE . Ai N
COCR CODA Oa) Ce SEAS IMENE Document 18 Filed 12/26/19 Page 19 of 30 Side 2

 

D. Continuation of CDCR 602, Section D only (Dissatisfied with First Level response): Sign the 128 by the same CCIII.

 

revi d_ the first level responce see attached evidence as record). am
totally dissatisfied with the first were responce pains that he was Bias and
again him,.Why was he allowed b neals of fi hi laint

 

as I find such as unethical and vaheard of practice. "Note: If need be, I_am ready

to pursue this matter to the courts.-At this time, my only request is to have
the 128 removed from the record, and further I will be seeking punitive and
actual damages if I'm forced to pursue | this matter further.-Clearly a violation
_ »Alexander to falsify the 128 in question,

 

 

to falsify a record: Penal code 224. 41 USCA S 1506.2071. 2073.

 

 

doing here’ by -allowing him te-xrespond to his own complaint.

‘Again..(1). If I ’ i
see if my support letters was placed in my C-file, I would”have—kaewn about
this fabercated 128 as I've never recieved a copy.-. This caught’ me by-Surprise

    

 

 

to see this.(2).Once I seen this, I brought the issue (to, surface and the Set.
gave me a copy and acknowledged that it was wrong.I inmediately filed this 602

 

and this is when I begun to learn that the CCTII. forced L.Alexander to write
it, inwhich he wrote it and had her sign it. So, how was this sane CCIIT

ablle to conduct the first level responce ? There is no way that he would render
a decision against his'self,, Vy

Inmate/Parolee Signature: an Date Submitted: eb lee

F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response): It should be noted that the
lady "Lisa Alexander''-CBT instructor filed a complaint against CCIII. Gibney
for forcing her to sign the 128 and stating if she didn't, that-he would walk
her off the grounds placing her under duress to sign it.She later felt bad by
it and reached out to CCI.Layman about wanting to get it removed. However, the

CCIII. told her supervisor "Margot" of HealthRight 3. it. 't emoved
and it was to everybody's best interest to leave it in there, and that he wanted

to Screw _me over in my upcoming BPH Hearing.]7 ask that the third level conduct
an_ investigation into this matter by consulting with "Lisa Alexander"personally

as she filed a personel complaint on the CCIII behind this matter. So why was

 

 

  

 

he allowed to review the first level on this 602 matter? My only request is to
have the 128 removed from my C-file as the actual Aurthor signed out of force by
the CCIII and has filed in j i ib am
taking this matter to court.It should be also noted: That this CCIIT- Gibney has

a Civil metter pendin: resently by another inmate for the s
i

I : o : . ; )
Inmate/Parolee Signature: Mee totes Date Submitted: fuifeure
le oe gs

mC

t : v
~ re
toe a ’
» ’ -
: . : rs s

 

   

 

 

 
 

* State of California Department of Corrections and Rehabilitation

a Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 20 of 30

Memorandum
“Date: August 24, 2018
To : SMITH, E97346

Mule Creek State Prison

Subject: SECOND LEVEL APPEAL RESPONSE
LOG NO.: MCSP-C-18-02733

ISSUE: The appellant submits this appeal relative to a CDC 128-B General Chrono he
discovered in his Electronic Records Management System (ERMS) file. The appellant
claims he was never provided a copy of the CDC 128-B dated 6/13/2018, authored by Re-
Entry Facilitator L. Alexander and also claims this information was falsified. The appellant
claims he heard L. Alexander was going to submit a memorandum to have the CDC 128-B
removed from his file. The appellant claims he later discovered Correctional Counselor III
(CCIIl) B. Gibney forced L. Alexander to author the CDC 128-B in an attempt to interfere
with his upcoming date with the Board of Prison Hearings (BPH).

The appellant is requesting for the removal of the CDC 128-B.

A determination was made by the Warden and the appellant’s appeal issue did not meet the
criteria for processing as a Staff Compliant Issue and ordered the appeal to be processed as
a routine appeal. The appeal was appropriately screened and processed as a Case
Information/Records issue and addressed at the First Level of Review.

INTERVIEWED BY: The appellant was interviewed at the First Level of Review by
Correctional Counselor {il B. Gibney.

REGULATIONS: The rules governing this issue are:

CCR 3001 Subject to Regulations
CCR 3084.1 Right to Appeal
CCR 3084.7 Levels of Appeal Review and Disposition

DOM 72010.13.1 General Purge/Retention Guidelines

The appeliant was interviewed concerning the issues noted in the appeal at the First Level
of Review (FLR) on 07/24/2017. The FLR denied the appellant’s request to have the CDC
128-B removed from his file. The FLR noted the information contained in the CDC 128-B is
accurate and non-punitive which merely documents the appeliant’s behavior as perceived
by the author.

In Section D, the appellant indicates he is dissatisfied with the FLR. The appellant states he
feels it is inappropriate for CCIIl B. Gibney to address the FLR since he was the subject of
the appeal. The appellant maintains his claims of L. Alexander’s desire to author an
additional document to have the CDC 128-B removed.

It is noted on 8/24/2018, a review of the Disability and Effective Communication (DEC)
system reveals the appellant is not a participant in the Mental Health Services Delivery
System (MHSDS) at any level of care. Additionaily, the appellant has a documented Test of
Adult Basic Education (TABE) score of 12.9.

CDC 1617 (3/89)

 
 

y

SMITH8B87348-cv-00492-EFB Document18 Filed 12/26/19 Page 21 of 30

APPEAL # MCSP-C-18-02733
PAGE 2

Review of the appeal at the Second Level of Review (SLR) finds the appellant has failed to
support his appeal issue with sufficient facts or evidence to grant relief.

The appellant is advised, the CDC-128B is a General Chrono and informational only. It is
not outside the scope of authority for staff to author a CDC 128-B General Chrono, and
documenting observed behavior is within policy and procedure.

Department Operations Manual (DOM), Section 72010.13.1, General Purge/Retention
Guidelines states, “No material shall be removed from the C-File which affects the facility
security or the health and safety of inmates or others. If material does affect either, the
specified retention schedule for that item is waived and the item shall be retained in the file.”

The SLR notes the appeilant’s ciaims of L. Alexander’s intention to author an additional
document ordering the removal of the CDC 128-B. The SLR notes this action is at the
discretion of the author and as of the date of this review, there does not appear to be any
information noted in the appellant’s file of L. Alexander requesting to have the CDC 128-B
removed.

The SLR also notes the appellant is displeased with CCIIl B. Gibney responding to the FLR
of the appeal. The SLR notes California Code of Regulations (CCR), Title 15, Section
3084.7 which outlines the policy pertaining to the appellant’s allegations.

“(1) Appeal responses shall not be reviewed and approved by a staff person who:

(A) Participated in the event or decision being appealed. This does not preclude the
involvement of staff who may have participated in the event or decision being appealed,
so long as their involvement with the appeal response is necessary in order to determine
the facts or to provide administrative remedy, and the staff person is not the reviewing
authority and/or their involvement in the process will not compromise the integrity or
outcome of the process.”

DECISION: The appeal is denied.

The appellant is advised that this issue may be submitted to the Third Level of Review if
desired.

8.7 —
JOE A. LIZARRAGA

Warden
Mule Creek State Prison

Attachments

cc: Central File
Appeals

 

 
 

State of California Case 2:19-cv-00492-EFB Document 18 Filed 1212S the Ht Cr and Rehabilitation

° MULE CREEK STATE PRISON
INMATE APPEAL (CDC 602) RESPONSE

DATE: August 1, 2018
INMATE’S NAME: SMITH

INMATE’S NUMBER: E97346

SUBJECT: INFORMATIONAL 128B
APPEAL LOG #: MCSP-C-18-02733
APPEAL DECISION: DENIED

ISSUE: The appellant is requesting to have a 128B removed from his Electronic
Records Management System (ERMS).

INTERVIEW: On July 24, 2018, a face-to-face interview was conducted with the
appellant at the First Level of Review (FLR), by B. Gibney, Correctional Counselor III
pursuant to California Code of Regulations (CCR) 3084.7(e). The interview was
conducted on Facility C, in the Correctional Lieutenant’s Office. Prior to the
interview, a review of the Disability and Effective Communication System (DECS) on
July 24, 2018 indicated that the appellant did not require reasonable
accommodation for the purposes of effective communication. The appellant’s
Strategic Offender Management System (SOMS) and Electronic Records
Management System (ERMS) records were also reviewed and revealed the
appellant is not a participant in the Mental Health Services Delivery System. The
appellant stated he was in good health and disagreed with me answering the
appeal. The appellant stated he filed a Staff Complaint against me and therefore |
shouldn't be allowed to answer the appeal. The appellant was informed that the
Warden has determined the appeal does not meet the criteria for processing as a
Staff Complaint issue and has ordered this appeal to be processed as a routine
appeal pursuant to CCR 3084.5. The appellant confirmed he submitted the appeal
and reiterated his appeal issues.

The appellant stated he wanted the Informational 128B, dated June 13, 2018
authored by L. Alexander, Re-Entry Facilitator, to be removed from his ERMS file.
The appellant alleges the 128B was falsified and a lie. During the interview the
appellant stated he did ask for his hours of attendance, however he did not become
irate. Appellant provided no other relevant information. This concluded the interview.
Effective communication was established by speaking slow and clear English and
having the appellant reiterate what was discussed at the interview.
7 (Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 23 of 30
Inrgate: SMitH E97346

Appeal: MCSP- C-18-02733
Page 2

REGULATIONS: The rules governing this issue are the CCR, Title 15, Section 3005
(b).

FINDINGS: The appellant's request to have an Informational 128B removed is
denied. The Informational 128B is considered accurate and non-punitive. The
Informational 128B only documents the behavior of the appellant as perceived by the
author.

DECISION: The appeal is DENIED at the First Level of Review. The appellant is
advised this issue may be submitted to the Second Level of Review if desired.

Zz be

B. GIBNEY B. STACY ~—
Correctional Couyrelor II | Captain, Facility C As ociate Warden
Mule Creek Infill Complex

 

Attachment

cc: C-File
Appeals

 
 

\ Case 2:19-cv-00492-EFB Document 18 Filed 12/26/19 Page 24 of 30
State of California : Department of Corrections —

NAME and NUMBER: SMITH, E97346 CDC-128-B (REV. 4/74)

On Friday, June 8, 2018, at approximately 0745 and 0830 hours inmate SMITH, CDCR#E97346 questioned me
in regards to how many hours he had attended Family Relations. I informed SMITH I did not know or track his
hours in Family Relations. SMITH continued to pester me about his hours of attendance until I finally had to
ask him to stop and sit down. SMITH’S outburst disrupted the class I was teaching. SMITH eventually sat
down and refused to participate in the class for the remainder of day. SMITH also stated he was going to 602
me, contact his lawyer and try to get me fired.

It is noted, this is not the first time SMITH has questioned me in regards of his hours of attendance. However,

it is the first time SMITH has become irate, to the point of disrupting class and forcing me to give him direction
to sit down and not ask me another question about his hours of attendance.

jan

LISA ALEXANDER
CBT Facilitator
Dist: C-File °
CCl
Inmate
Writer
Mental Health

DATE 6/13/2018 MCSP GENERAL CHRONO

 

 
 

Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 25 of 30

Fxhibit E

 

 
 

STATE OF CALIFORNIA —DEPAR RENT CCORRASARCARD RENARD MaHMeNt 18 Filed 12/26/19 Faggys8 Blow ur, covernor

DIVISION OF ADULT INSTITUTIONS
MULE CREEK STATE PRISON
4001 Highway 104

P.O. Box 409099
lone, CA 95640

 

October 31, 2018

M. Smith (E97346)
C 15-227L

Inmate Smith:

This correspondence is in response to your letter dated October 3, 2018. Specifically,
in your letter you request an investigation by the Office of Internal Affairs (OIA) be
conducted regarding the misconduct of staff at Mule Creek State Prison (MCSP). You
allege Correctional Counselor [Il Gibney forced your instructor to place a falsified CDCR
128B in your Central File.

Based on you concerns, a review of this matter has been conducted. All claims of staff
misconduct at MCSP are taken very seriously; however, it should be noted, all staff
personnel matters are confidential in nature. The details of any inquiry will not be
shared with staff, members of the public or offenders; therefore, the finding will not be
released to you.

| encourage you to utilize the CDCR-602 Inmate Appeal process to address any future
concerns you may have. Appropriate staff will address any other credible allegations. In
the event it is determined your allegations are credible, know they will be taken
seriously and acted upon in a timely manner. .

Should you have any additional questions or concerns, please contact your assigned
Pomection®) Pounselor

  

cc: ERMS File (Smith, E97346)

 
 

Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 27 of 30

Exhibit F

 
 

STATE OF CALIFORNIA. «©@CaS@ 2:19-cv-00492-EFB Document18 Filed L2jgd@divenr RagerebSidiié ANd REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST
NAME (Print): (LAST NAME) (FIRST NAME) CDC NUMBER: SIGNATURE: >
Smith Michael #E97346 FC hal LF 2

HOUSING/BED NUMBER: ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENTIPAROLE, ETC.):

 

 

C15 - 227 Office service noursrron_/ _ro2 ly 05 No: MCSP=C-18-02733

TRS STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:
ave a concern regarding your office.I filed a 832.5 statt comp ‘aint, but

our office failed to process it as such(due to it bein cc and
the same person I filed my complaint on, interviewed me on it today. a te.
I_ immediately contacted my family and asked that they inform internal affairs
regarding these unethical practices here in MCSP.My question to your office:
Why would you allow such tactics to occur ? These practices is being reported
to the OIG office... How ethical is it to review your own complaint ?
METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NOQ RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

®) SENTTHROUGH MAIL: ADDRESSEDTo:_Appeals Coordinator - MCSP. DATEMaILED: 7 _/ 24 18
0 DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

RECEIVED BY: PRINT STAFF NAME: DATE: C) L_ FORWARDED TO AN STAFF?
' . { Pe (CIRCLE ONE) YES NO
2 Lotro 7 -2QYAY / {Y’__)

fF FORWARDED — TO WHOM: DATE DELIVERED/MAILED: METHOD OF DELIVERY:
(CIRCLE ONE) IN PERSON BY US MAIL
M. Johnson, CCII (A) July 24,2018 (woul)

a
SECTION B: STAFF RESPONSE

Th Locucten Acted Une Opaent cha fat wel Gn Ovi eed
PAUIGe 28 A Cin lO Cor plint On $S19- fork F wa
Pvotested op 6 vet aypil Mernerng Stee gtlegetrons Wwreik not
bx pele ads “Ver Coe 3OM-FAIOIG) He appeel Whe B8ngred

CS Cardinal 4 ¥ - -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

 

 

 

Why wouldn't this com j i it_involve

Staff issues ? And.. i i essed
within the filed complaint per. the CDCR percedures.[ find it to be a serious

concern for the staff I filed om i i Lew

 

his own complaint being the CCIII. How ethical is that ?

DATE SUBMITTED:

July 30,2018

 

 

 

SECTION Ds SUPERVISOR’S REVIEW

RECEIVED SUPRVISOR (NAME): DATE: SIGNATI DATE RETURNED:
WA Lresper waif ihe a |

308B4.] Ly WES A Tt¢C 217 CRE TT Te DerZp1 ‘|
EC AN Ampene wiet 7 TEGO VED 45 A STOLE Cot fpuapyrs
sTED [fia plies ie Legon Soe Coa Awe
2D) te tyysn py (has Ss
wits Asst ke! He Bye Dep. Scag ed £ Ca).

a NS

 

 

 

 

 

 

  

Distribution: Original - Return to inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.

 

 

 
Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 29 of 30

Exhibit G

 

 

 
 

Case 2:19-cv-00492-EFB Document18 Filed 12/26/19 Page 30 of 30

         

‘Legendary crime Comey wants to help Biles wins vault, ties 4 dead, 3 injured in Leader of Syrian Kurds Man

buster’: Trump... end to “rump's... world gymnastics... shooting at Brooklyn... to US: You are... for st
@CBS Sacramento
} AdChoices.

IONE (CBS13) — Mule Creek State Prison warden Joe Lizarraga was “waiked off the property” at the prison Monday by FBI
agents, California Department of Corrections and Rehabilitation officer Bill Sessa confirmed.

 

© Provided by CBS Local, a division of CBS Radio Inc
Sessa said Lizarraga is not under arrest but is under an ongoing investigation. He is now on paid leave.

Lizarraga has been the warden at Mule Creek since 2013 and has worked with the state for 20 years.

This is a developing story.

Microsoft may earn an Affiliate Commission if you purchase something through recommended links in this article.

 

TOPICS FOR YOU

    

Huge Animals Almost Too Big To Be Real... Mastercard® Black Card™ California Man Makes $2.8M Trading From Home

 
